DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 6/15/2022. The amendments filed on 6/15/2022 are entered.
The previous objections of claims 2-9 and 11 have been withdrawn in light of the applicant’s remarks/amendments. 
The previous rejections of claims 1-9 and 11-20 under 35 U.S.C. 101 have been withdrawn in light of the applicant’s remarks/amendments. 
The previous rejections of claims 2-3 and 13-14 under 35 U.S.C. 112(b) have been withdrawn in light of the applicant’s remarks/amendments. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract ideas of “mental processes” and “concepts relating to data comparisons that can be performed mentally or are analogous to human mental work” without significantly more. Independent claim 10 recites 
“at least one storage device storing executable instructions; and 
at least one processor, and 
a display, when executing the executable instructions, the at least one processor is configured to cause the system to perform operations including: 
displaying, on the display, a user interface including a plurality of views, the plurality of views providing a plurality of metabolites and a plurality of operators for selection; 
detecting, via the user surface, an input of the user for selecting at least two metabolites and one or more operators from the plurality of metabolites and the plurality of operators for selection; and 
transmitting, via the user interface, the input of user to a processor for generating one or more composites, wherein a composite of the one or more composites has an expression of the at least two metabolites and the one or more operators.”
The limitation of “detecting, an input of the user for selecting at least two metabolites and one or more operators from the plurality of metabolites and the plurality of operators for selection;” can be considered to be an abstract idea of a mental process as a user merely can decide in the mind to form an input used later in the mental processing steps. Furthermore, it is considered to be an abstract idea of a mental process as a person can think within the mind of the composites by further performing the mental work of combining the previously determined metabolites and operators into a single “composite” mental variable. The limitation of “generating one or more composites, wherein a composite of the one or more composites has an expression of the at least two metabolites and the one or more operators” further relates to this abstract idea of a user deciding in the mind of a generation of a composite which is paired with the “transmitting” feature discussed below as an additional element. Therefore, all of the recited claim limitations above are considered to be at such a high level of generality that the features could be considered analogous to human mental activity and be performed by a user. Therefore, the claim elements are considered to be directed to an abstract idea, and are directed to a judicial exception.
This judicial exception is not integrated into a practical application because it does not recite any elements that integrate the abstract idea into a practical application such as improving the operation of the diagnostic device, or effecting a particular treatment or prophylaxis for a disease or medical condition. The claim recites structures of “at least one storage device”, “at least one processor”, “a display”, “the user surface”, and “a processor for generating one or more composites” which are generic and routine computing elements. Therefore, the claim includes the structural elements of a generic computer at such a high level of generality that it serves as a way to provide mere instructions to implement the abstract idea on a generic computer. The abstract idea judicial exception further fails to be integrated into a practical application because the mental processes do not further improve the functioning of the device, with respect to the generic and routine computing elements. The claim recites the limitation “displaying, on the display, a user interface including a plurality of views, the plurality of views providing a plurality of metabolites and a plurality of operators for selection”, but does not include any improvements to the operation of the display other than displaying the pre-solution mathematical components of the judicial exception to a user. The claim further recites the limitation “transmitting, via the user interface, the input of user to a processor” but this amounts to mere instructions to implement the judicial exception on a generic and routine computer and does not integrate the judicial exception into a practical application. Furthermore, the claims do not provide a meaningful way beyond generally linking the use of the judicial exception to a particular technology environment, such that the claim is more than a drafting effort designed to monopolize the exception. As currently claimed the abstract idea are not incorporated into any structural improvement of the overall device. Instead, the claim states the abstract idea mental work steps, but fails to state any more elements that utilize these steps to perform a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim recites structures of “at least one storage device”, “at least one processor”, “a display”, “the user surface”, and “a processor for generating one or more composites” which are generic and routine computing elements which are well-understood, routine, and conventional activity in the art. Therefore, the claim includes the structural elements of a generic computer as a way to provide mere instructions to implement an abstract idea on a generic computer. The additional elements do not include improvements to the functioning of a computer or to any other technology or technical field, and the additional elements further do not effect a particular treatment or prophylaxis for a disease or medical condition. These elements have been widely well-understood, routine and conventional in the field, and there are no claimed features that provide elements to identify improvements to these general computing technologies based on the claimed features.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-11 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the limitation “a concentration of each of the at least two metabolites and the one or more operators” is stated in lines 5-6 and it is unclear if this is referring to the “concentrations of the at least two metabolites and the one or more operators” of lines 18-19 of claim 1, upon which claim 5 is dependent. This renders the scope of the obtaining of the concentration of each of the two metabolites of claim 5 unclear, as it could refer to the same concentrations used in the claim 1 limitations or refer to an obtaining of a concentration that is different for claim 5. Therefore, the limitation should either clearly refer back to the previously set forth limitations of claim 1 or clearly be distinct from the limitations of claim 1 to particularly point out and distinctly claim the subject matter. For these reasons, the claim is rejected for indefiniteness. 
Regarding claims 6-7, the limitation “the object” is stated in line 7 of claim 6 and lines 4, 6-7, 8, 10, 11, and 13 of claim 7. It is thus unclear what “object” is referred to in each of the limitations of the claims and this renders the scope of the limitation unclear. For these reasons, the claims are unclear and indefinite for lack of antecedent basis.  
Regarding claim 9, the limitation “generating, by the at least one processor, based on the at least two metabolites and the one or more operators, the one or more composites, wherein the one or more composites include the at least one current edited composite” is stated in lines 7-11. It is unclear how the composites are generated after the current edited composite already exists when in lines 5-6, the system determines whether the at least one current edited composite satisfies a condition. Therefore, it is unclear to the scope of the generation of the composites in relation to the determining whether the composites satisfy a condition. In addition, the limitation “the one or more composites include the at least one current edited composite” is stated in lines 10-11 and it is unclear which associated limitations in the previous claims upon which claim 9 is dependent upon forms the sufficient antecedent basis for this limitation. “The one or more composites” is also stated earlier in line 9 and it is unclear what generated one or more composites are referred to by these limitations and whether these limitations only refer to the edited composite limitations. This renders the scope of the generation of composites of claim 9 further unclear and renders the claim indefinite. For these reasons, the claim is rejected.   
Regarding claim 10, the claim recites the limitation "the user surface" in line 10. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 16, the limitation “a concentration of each of the at least two metabolites and the one or more operators” is stated in lines 4-5 and it is unclear if this is referring to the “concentrations of the at least two metabolites and the one or more operators” of lines 16-17 of claim 12, upon which claim 16 is dependent. This renders the scope of the obtaining of the concentration of each of the two metabolites of claim 16 unclear, as it could refer to the same concentrations used in the claim 12 limitations or refer to an obtaining of a concentration that is different for claim 16. Therefore, the limitation should either clearly refer back to the previously set forth limitations of claim 12 or clearly be distinct from the limitations of claim 12 to particularly point out and distinctly claim the subject matter. For these reasons, the claim is rejected for indefiniteness. 
Regarding claims 17-18, the limitation “the object” is stated in line 6 of claim 17 and lines 4, 5-6, 7, 10, and 12 of claim 18. Line 9 of claim 18 sets forth “an object” but does not provide sufficient antecedent basis for the limitations in the claims, and it is unclear what “object” is referred to in the limitations of lines 10 and 12 of claim 18. For these reasons, the claims are unclear and indefinite for lack of antecedent basis.  
Regarding claim 20, the limitation “generating, by the at least one processor, based on the at least two metabolites and the one or more operators, the one or more composites, wherein the one or more composites include the at least one current edited composite” is stated in lines 7-10. It is unclear how the composites are generated after the current edited composite already exists when in lines 4-5, the system determines whether the at least one current edited composites satisfies a condition. Therefore, it is unclear to the scope of the generation of the composites in relation to the determining whether the composites satisfy a condition. In addition, the limitation “the one or more composites include the at least one current edited composite” is stated in lines 9-10 and it is unclear which associated limitations in the previous claims upon which claim 20 is dependent upon forms the sufficient antecedent basis for this limitation. “The one or more composites” is also stated earlier in line 9 and it is unclear what generated one or more composites are referred to by these limitations and whether these limitations only refer to the edited composite limitations. This renders the scope of the generation of composites of claim 20 further unclear and renders the claim indefinite. For these reasons, the claim is rejected.   
Claims dependent upon rejected claims are also rejected for indefiniteness. Therefore, dependent claims 8, 11, and 19 are also rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 12-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stefan, D., et al., (“Quantitation of magnetic resonance spectroscopy signals: the jMRUI software package,” Measurement Science and Technology. Vol 20, 2009. P. 1-9) hereinafter Stefan (see attached NPL reference to applicant’s submitted IDS of 6/17/2020).
Regarding claim 1, Stefan teaches:
A system for generating and visualizing a spatial distribution image of a concentration of a composite in a magnetic resonance anatomical image (3.2. Quantitation with QUEST, paragraph 1, “Quantitation of 1H in vivo signals obtained at short echo-time or HRMAS signals”; see also Abstract and Introduction), comprising: 
at least one storage device storing executable instructions (page 1, Introduction, paragraph 1, the software package jMRUI with a Java-based graphical user interface (GUI) is being developed for user-friendly time-domain analysis of MRS, MRSI and HRMAS-NMR signals”); and 
at least one processor and when executing the executable instructions, the at least one processor is configured to cause the system to perform operations (page 1, Introduction, paragraph 1, the software package jMRUI with a Java-based graphical user interface (GUI) is being developed for user-friendly time-domain analysis of MRS, MRSI and HRMAS-NMR signals”) including: 
obtaining, by the at least one processor, an input of a user from a terminal device (pages 1-2, Introduction and Plug-in platform, teach to a graphical user interface plug-in for the software package and are configured for user input to operate the system. This is configured to be obtaining of a user input from a terminal device (system operating the plug-in interface); figures 2-4 show the graphical user interface configured for user input); 
determining, by the at least one processor, based on the input of the user, at least two metabolites and one or more operators (page 5, col 1, paragraphs 2-3 describe a set of metabolites used for quantification of HRMAS signals; Figure 7, “users select from the list on the left the metabolites that will be included in the basis set”; 3.3. Magnetic resonance spectroscopic imaging (MRSI), “the GUI offers some more specific functionalities:… ratio maps” and “metabolic images of N-acetylaspartate (NAA), creatine (Cr), as well as the map of the concentration ratio NAA on Cr are displayed with quantitation results in a voxel selected in plaques”, see also figure 9 where these are considered to be the two metabolites; the metabolites involved in the ratio map (i.e. NAA and Cr) need to be part of the metabolite basis set formed in figure 7, since it is precisely the QUEST quantitation using that metabolite basis set which provides the concentrations of NAA and Cr; in figure 9, ratio map window includes the operator (/) of A/Cr in the ratio map on the right side of the figure of the 3 fused images shown in the display. This corresponds to the applicant’s description of an operator in paragraph [0063] of the specification); 
generating, by the at least one processor, based on the at least two metabolites and the one or more operators, one or more composites, wherein a composite of the one or more composites has an expression of the at least two metabolites and the one or more operators; (page 5-7, including 3.2. Quantitation with QUEST and 3.3. Magnetic resonance spectroscopic imaging (MRSI) as well as figure 9 include the teaching of metabolic processing of the at least two metabolites of NAA and Cr, which are examined as a composite in the A/Cr composite ratio of figure 9 (on the right side of the figure of the 3 fused images shown in the display). This teaches to the composites as described in paragraph [0063], wherein a composite includes a metabolite A and one another metabolite in a combined measurement. The (/) operator of the ratio calculation is considered to be the one or more operators as claimed); 
determining, by the at least one processor, a spatial distribution image including a spatial distribution, or a change of the spatial distribution of a concentration of at least one of the one or more composites in a magnetic resonance anatomical image based on concentrations of the at least two metabolites and the one or more operators (page 5-7, including 3.2. Quantitation with QUEST and 3.3. Magnetic resonance spectroscopic imaging (MRSI) (specifically page 7, col 2, paragraph 2) as well as figure 9 (on the right side of the figure of the 3 fused images shown in the display) show the quantitative concentration ratios displayed on the generated set of three brain scan images in the lower portion of the figure. The ratio of A/Cr shown in the portion provide the concentration measurements for the one or more composites of two metabolites, and when displayed on the brain scan images form a spatial distribution image of the composites on a magnetic resonance anatomical image as claimed); and 
causing, by the at least one processor, the spatial distribution image of the concentration of the at least one of the one or more composites to be presented as a presentation on the terminal device (page 5-7, including 3.2. Quantitation with QUEST and 3.3. Magnetic resonance spectroscopic imaging (MRSI) as well as figure 9 show the display of concentration maps on the graphical user interface, which is considered to be presented as a presentation on the terminal device as claimed).
Regarding claim 2, Stefan teaches all of the limitations of claim 1. Stefan further teaches:
wherein to obtain an input of a user from a terminal device, the at least one processor is configured to cause the system to perform the operations includes: 
providing, by the at least one processor, a plurality of metabolites for selection (page 3-5, 3.1. NMR-Scope, applicable to a plurality of metabolites such as described in paragraph 3 of page 5; pages 5-6, 3.2. Quantitation with QUEST, describes the window in figure 7 which shows how users select from a list of a plurality of metabolites for analysis in the graphic user interface; page 7, 3.3. Magnetic resonance spectroscopic imaging (MRSI), broadly discusses processing of metabolite signals); and 
causing, by the at least one processor, the plurality of metabolites for selection to be presented as a presentation on the terminal device, the at least two metabolites being selected, from the plurality of metabolites, by the user, and the input of the user including the at least two metabolites selected from the plurality of metabolites (page 3-5, 3.1. NMR-Scope, applicable to a plurality of metabolites such as described in paragraph 3 of page 5; pages 5-6, 3.2. Quantitation with QUEST, describes the window in figure 7 which shows how users select from a list of a plurality of metabolites for analysis in the graphic user interface which is considered to be the presentation on the terminal device; page 7, 3.3. Magnetic resonance spectroscopic imaging (MRSI), broadly discusses processing of metabolite signals).
Regarding claim 4, Stefan teaches all of the limitations of claim 1. Stefan further teaches:
wherein the at least one processor is configured to cause the system to perform the operations includes: 
causing, by the at least one processor, the at least two metabolites (page 3-5, 3.1. NMR-Scope, applicable to a plurality of metabolites such as described in paragraph 3 of page 5; pages 5-6, 3.2. Quantitation with QUEST, describes the window in figure 7 which shows how users select from a list of a plurality of metabolites for analysis in the graphic user interface; page 7, 3.3. Magnetic resonance spectroscopic imaging (MRSI), broadly discusses processing of metabolite signals) and the one or more operators to be presented as a presentation on the terminal device (figure 9, ratio map window includes the operator (/) of A/Cr in the ratio map on the right side of the figure (on the right side of the figure of the 3 fused images shown in the display). This corresponds to the applicant’s description of an operator in paragraph [0063] of the specification, and is presented as a visual presentation in the graphical user interface for view by a user).
Regarding claim 12, Stefan teaches:
A method for generating and visualizing a spatial distribution image of a concentration of a composite in a magnetic resonance anatomical image implemented on a computing device including at least one storage device and at least one processor (pages 1-2, Introduction and Plug-in platform, teach to a graphical user interface plug-in for the software package and are configured for user input to operate the system. This is configured from a storage device computing system (system operating the plug-in interface) as well as “memory has been optimized for processing of large MRSI/time-series data sets”; figures 2-4 show the graphical user interface configured for user input), comprising: 
Obtaining, by the at least one processor, an input of a user from a terminal device (pages 1-2, Introduction and Plug-in platform, teach to a graphical user interface plug-in for the software package and are configured for user input to operate the system. This is configured to be obtaining of a user input from a terminal device (system operating the plug-in interface); figures 2-4 show the graphical user interface configured for user input); 
determining, by the at least one processor, based on the input of the user, at least two metabolites and one or more operators (page 5, col 1, paragraphs 2-3 describe a set of metabolites used for quantification of HRMAS signals; Figure 7, “users select from the list on the left the metabolites that will be included in the basis set”; 3.3. Magnetic resonance spectroscopic imaging (MRSI), “the GUI offers some more specific functionalities:… ratio maps” and “metabolic images of N-acetylaspartate (NAA), creatine (Cr), as well as the map of the concentration ratio NAA on Cr are displayed with quantitation results in a voxel selected in plaques”, see also figure 9 where these are considered to be the two metabolites; the metabolites involved in the ratio map (i.e. NAA and Cr) need to be part of the metabolite basis set formed in figure 7, since it is precisely the QUEST quantitation using that metabolite basis set which provides the concentrations of NAA and Cr; in figure 9, (on the right side of the figure of the 3 fused images shown in the display) the ratio map window includes the operator (/) of A/Cr in the ratio map on the right side of the figure. This corresponds to the applicant’s description of an operator in paragraph [0063] of the specification); 
generating, by the at least one processor, based on the at least two metabolites and the one or more operators, one or more composites, wherein a composite of the one or more composites has an expression of the at least two metabolites and the one or more operators (page 5-7, including 3.2. Quantitation with QUEST and 3.3. Magnetic resonance spectroscopic imaging (MRSI) as well as figure 9 (on the right side of the figure of the 3 fused images shown in the display) include the teaching of metabolic processing of the at least two metabolites of NAA and Cr, which are examined as a composite in the A/Cr composite ratio of figure 9. This teaches to the composites as described in paragraph [0063], wherein a composite includes a metabolite A and one another metabolite in a combined measurement. The (/) operator of the ratio calculation is considered to be the one or more operators as claimed); 
determining, by the at least one processor, a spatial distribution image including a spatial distribution, or a change of the spatial distribution, of a concentration of at least one of the one or more composites in a magnetic resonance anatomical image based on concentrations of the at least two metabolites and the one or more operators (page 5-7, including 3.2. Quantitation with QUEST and 3.3. Magnetic resonance spectroscopic imaging (MRSI) (specifically page 7, col 2, paragraph 2) as well as figure 9 show the quantitative concentration ratios displayed on the generated set of three brain scan images in the lower portion of the figure. The ratio of A/Cr shown above provide the concentration measurements for the one or more composites of two metabolites and when displayed on the brain scan images form a spatial distribution image of the composites on a magnetic resonance anatomical image as claimed); and 
causing, by the at least one processor, the spatial distribution image of the concentration of the at least one of the one or more composites to be presented as a presentation on the terminal device (page 5-7, including 3.2. Quantitation with QUEST and 3.3. Magnetic resonance spectroscopic imaging (MRSI) as well as figure 9 show the display of concentration maps on the graphical user interface, which is considered to be presented as a presentation on the terminal device as claimed).
Regarding claim 13, Stefan teaches all of the limitations of claim 12. Stefan further teaches:
wherein the obtaining an input of a user from a terminal device includes: 
providing, by the at least one processor, a plurality of metabolites for selection (page 3-5, 3.1. NMR-Scope, applicable to a plurality of metabolites such as described in paragraph 3 of page 5; pages 5-6, 3.2. Quantitation with QUEST, describes the window in figure 7 which shows how users select from a list of a plurality of metabolites for analysis in the graphic user interface; page 7, 3.3. Magnetic resonance spectroscopic imaging (MRSI), broadly discusses processing of metabolite signals); and 
causing, by the at least one processor, the plurality of metabolites for selection to be presented as a presentation on the terminal device, the at least two metabolites being selected, from the plurality of metabolites, by the user, and the input of the user including the at least two metabolites selected from the plurality of metabolites (page 3-5, 3.1. NMR-Scope, applicable to a plurality of metabolites such as described in paragraph 3 of page 5; pages 5-6, 3.2. Quantitation with QUEST, describes the window in figure 7 which shows how users select from a list of a plurality of metabolites for analysis in the graphic user interface which is considered to be the presentation on the terminal device; page 7, 3.3. Magnetic resonance spectroscopic imaging (MRSI), broadly discusses processing of metabolite signals).
Regarding claim 15, Stefan teaches all of the limitations of claim 12. Stefan further teaches:
wherein the method further includes: 
causing, by the at least one processor, the at least two metabolites (page 3-5, 3.1. NMR-Scope, applicable to a plurality of metabolites such as described in paragraph 3 of page 5; pages 5-6, 3.2. Quantitation with QUEST, describes the window in figure 7 which shows how users select from a list of a plurality of metabolites for analysis in the graphic user interface; page 7, 3.3. Magnetic resonance spectroscopic imaging (MRSI), broadly discusses processing of metabolite signals) and the one or more operators to be presented as a presentation on the terminal device (in figure 9, ratio map window includes the operator (/) of A/Cr in the ratio map on the right side of the figure. This corresponds to the applicant’s description of an operator in paragraph [0063] of the specification, and is presented as a visual presentation in the graphical user interface for view by a user).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stefan as applied to claims 1 or 12 above, and further in view of Provencher, S., (“LCModel & LCMgui User’s Manual,” S Provencher. 18 October 2016, p. 1-184) hereinafter Provencher (see attached NPL reference of applicant’s submitted IDS of 6/17/2020). 
Regarding claims 3 and 14, primary reference Stefan teaches all of the limitations of claim 1 and 12, respectively. Primary reference Stefan further teaches:
Causing, by the at least one processor, the operator to be presented as a presentation on the terminal device, the one or more operators being selected, from the plurality of oeprators, by the user, and the input of the user including the one operator selected (in figure 9, the ratio map window includes the operator (/) of A/Cr in the ratio map on the right side of the figure which is considered to be a presentation of the operator as a selected ratio map window displayed. In the combined invention with Provencher below, this presentation would include the option for different operators, and thus different presented figures showing the selected quantities of interest)
Primary reference Stefan further fails to teach:
wherein to obtain an input of a user from a terminal device, the at least one processor is configured to cause the system to perform the operations includes: 
providing, by the at least one processor, a plurality of operators for selection; and 
However, the analogous art of Provencher of an automatic quantitation of in vivo proton MR spectra software package (page 11, Preface and Overview) teaches:
wherein to obtain an input of a user from a terminal device, the at least processor is configured to cause the system to perform the operations includes: 
providing, by the at least one processor, a plurality of operators for selection (page 16, 2.1.1 Upper Part, this section describes addition (+) as one of the plurality of operators available for spectra concentration measurements of metabolites; page 17, 2.1.3 Prior Ratio Probabilities, the section describes both addition (+) and division/ratio (/) as a plurality of operators available for selection in the concentration measurements for metabolites; pages 109-110, 9.3.2 Output, this section includes operators for signal concentration measurements including the addition (+) operator, see “Lip16+Lip13”; page 119, 9.9.1.2 Concentration Ratios, with both a sum of metabolites and a ratio calculated, this section is considered to teach to both an additional (+) operator and a division/ratio operator (/)); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metabolite processing and user interface system of Stefan to incorporate the plurality of operators for selection as taught by Provencher because metabolites with varying spectra and signals generated utilizing magnetic resonance analysis are often difficult to resolve within the data. By using additional operators such as sums or ratios, higher quality data may be obtained about a sample and can provide more accurate results to a user (page 16, 2.1.1 Upper Part). 
Claims 5-8 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stefan as applied to claims 1 or 12 above, and further in view of Rosenbloom et al. (U.S. Pub. No. 20040230457) hereinafter Rosenbloom.  
Regarding claims 5 and 16, primary reference Stefan teaches all of the limitations of claims 1 and 12, respectively. Primary reference Stefan further teaches:
wherein to determine a concentration of at least one of the one or more composites, the at least one processor is configured to cause the system to perform the operations includes: 
calculating, by the at least one processor, based on the concentration of each of the at least two metabolites and the one or more operators, the concentration of the at least one of the one or more composites (page 5-7, including 3.2. Quantitation with QUEST and 3.3. Magnetic resonance spectroscopic imaging (MRSI) (specifically page 7, col 2, paragraph 2) as well as figure 9 show the quantitative concentration ratios displayed on the generated set of three brain scan images in the lower portion of the figure. The ratio of A/Cr shown in the brain scan image on the right side of the three images, provides the concentration measurements for the one or more composites of two metabolites).
Primary reference Stefan further fails to teach:
Analyzing, by the at least one processor, the at least one of the one or more composites using a reverse polish notation algorithm to obtain a concentration of each of the at least two metabolites and the one or more operators
However, the analogous art of Rosenbloom of a medical information device that processes and displays parameter strings of input data (abstract) teaches:	
Analyzing, by the at least one processor, the medical information using a reverse polish notation algorithm to obtain a concentration of each of the at least two variables and the one or more operators ([0185], describes the reverse polish notation with variables and operators, which teaches to the use in processing of metabolites as variables and the operator of the Stefan reference of division/ratio (/); see also paragraphs [0186]-[0189] that describe the variables and operators utilized for the processing features); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metabolite processing and user interface system of Stefan to incorporate the reverse polish notation for the processing of the variables and associated operators as taught by Rosenbloom because the reverse polish notation easily stores variables and intermediate results for later use. This removes the limits on the complexity of expressions that can be evaluated and improves processing speed for complex multi-variate processing operations. 
Regarding claims 6 and 17, the combined references of Stefan and Rosenbloom teach all of the limitations of claims 5 and 16. Stefan further teaches:
wherein to calculate, based on the concentration of each of the at least two metabolites and the one or more operators, the concentration of the at least one of the one or more composites, the at least one processor is configured to cause the system to perform the operations includes: 
determining, by the at least one processor, based on the concentration of each of the at least two metabolites and the one or more operators, the spatial distribution of the concentration of the at least one of the one or more composites in the object (page 5-7, including 3.2. Quantitation with QUEST and 3.3. Magnetic resonance spectroscopic imaging (MRSI) (specifically page 7, col 2, paragraph 2) as well as figure 9 (on the right side of the figure of the 3 fused images shown in the display) show the quantitative concentration ratios displayed on the generated set of three brain scan images in the lower portion of the figure. The ratio of A/Cr shown provide the concentration measurements for the one or more composites of two metabolites, and provide a spatial distribution of the concentration within the object of a brain).
Regarding claims 7 and 18, the combined references of Stefan and Rosenbloom teach all of the limitations of claims 6 and 17. Stefan further teaches:
wherein to determine, based on the concentration of each of the at least two metabolites and the one or more operators, the spatial distribution of the concentration of the at least one of the one or more composites in the object, the at least one processor is configured to cause the system to perform the operations includes: 
obtaining, by the at least one processor, one or more anatomical images of the object, each of the one or more anatomical images including a representation of a slice of the object (page 5-7, including 3.2. Quantitation with QUEST and 3.3. Magnetic resonance spectroscopic imaging (MRSI) (specifically page 7, col 2, paragraph 2) as well as figure 9 (on the right side of the figure of the 3 fused images shown in the display) show the quantitative concentration ratios displayed on the generated set of three brain scan images in the lower portion of the figure. These brain scans are considered to be anatomical images of the object, representing a slice of the brain); 
obtaining, by the at least one processor, a magnetic resonance spectrum (MRS) image of the object acquired by an MR scanner, the MRS image being indicative of a distribution of the at least one of the one or more composites in the object (page 5-7, including 3.2. Quantitation with QUEST and 3.3. Magnetic resonance spectroscopic imaging (MRSI) (specifically page 7, col 2, paragraph 2) as well as figure 9 s(on the right side of the figure of the 3 fused images shown in the display) show the quantitative concentration ratios displayed on the generated set of three brain scan images in the lower portion of the figure. These scans include the magnetic resonance spectrum image of the brain acquired by the scanner that show the distribution of the metabolites in the first two images, and the composite ratio in figure 9); and 
generating, by the at least one processor, a fused image by fusing the MRS image and one of the one or more anatomical images of the object (page 5-7, including 3.2. Quantitation with QUEST and 3.3. Magnetic resonance spectroscopic imaging (MRSI) (specifically page 7, col 2, paragraph 2) as well as figure 9 (on the right side of the figure of the 3 fused images shown in the display) show the quantitative concentration ratios displayed on the generated set of three brain scan images in the lower portion of the figure. These images form the fused image of the magnetic resonance concentration image and the anatomical images of the brain).
Regarding claims 8 and 19, the combined references of Stefan and Rosenbloom teach all of the limitations of claims 7 and 18. Stefan further teaches:
wherein to cause the concentration of the at least one of the one or more composites to be presented as a presentation on the terminal device, the at least one processor is configured to cause the system to perform the operations includes: 
causing, by the at least one processor, the terminal device to display the fused image (page 5-7, including 3.2. Quantitation with QUEST and 3.3. Magnetic resonance spectroscopic imaging (MRSI) (specifically page 7, col 2, paragraph 2) as well as figure 9 s(on the right side of the figure of the 3 fused images shown in the display) show the quantitative concentration ratios displayed on the generated set of three brain scan images in the lower portion of the figure. The ratio of A/Cr shown in the figure 9 provide the concentration measurements for the one or more composites of two metabolites, and provide a spatial distribution of the concentration within the object of a brain in what is considered to be a fused image displayed to the user of an anatomical image and a concentration image).
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stefan, in view of Rosenbloom as applied to claims 6 or 17 above, and further in view of Hancu et al. (U.S. Pub. No. 20050251025) hereinafter Hancu, in further view of Harris, A., et al., (“Edited 1H Magnetic Resonance Spectroscopy In Vivo: Methods and Metabolites,” Magnetic Resonance Medicine. Vol 77(4), 2017. P. 1377-1389) hereinafter Harris.  
Regarding claims 9 and 20, the combined references of Stefan and Rosenbloom teaches all of the limitations of claims 6 and 17, respectively. Primary reference Stefan further fails to teach:
wherein to generate, based on the at least two metabolites and the one or more operators, one or more composites, the at least processor is configured to cause the system to perform the operations includes: 
determining whether the at least one of the one or more composites satisfies a condition; and 
in response to a determination that the at least one of the one or more composites satisfies the condition, generating, based on the at least two metabolites and the one or more operators, the one or more composites
However, the analogous art of Hancu of a magnetic resonance spectroscopy imaging technique for determining neurodegenerative diseases (abstract) teaches:
wherein to generate, based on the at least two metabolites and the one or more operators, one or more composites, the at least processor is configured to cause the system to perform the operations includes: 
determining whether the at least one of the one or more composites satisfies a condition ([0020]; [0021], “By comparing the values of different metabolites and metabolite ratios from the suspect patients with the ones established to correspond to the threshold of separation between normal and neurodegenerative state at the level of sensitivity/specificity chosen, considering certain characteristic data, a diagnosis (either positive or negative) may be made for the subjects having the possibility to have the neurodegenerative disease or not. In a present implementation described below, the characteristic data includes NAA concentration and NAA/Cr (Creatine) ratio as an indicator of AD”; when the metabolite ratio (composite) exceeds the threshold value between normal and neurodegenerative states, this is considered to be a determination of whether the composite satisfies a condition); and 
in response to a determination that the at least one of the one or more composites satisfies the condition, generating, based on the at least two metabolites and the one or more operators, the one or more composites ([0020], “At step 34 the value or values of metabolite concentration or metabolite concentration ratio (metabolite ratio) having the highest specificity at a given sensitivity rate in detecting the disease are noted and the corresponding metabolite (or the corresponding metabolite concentration or a metabolite ratio) is selected as a representative metabolite for detecting a specific neurodegenerative disease”, the selection based on the comparison to the disease state data is considered to be a generation of a composite (selecting a particular concentration ratio for analysis) based on the composites satisfying the condition (being in a disease state); [0021], “In a present implementation described below, the characteristic data includes NAA concentration and NAA/Cr (Creatine) ratio as an indicator of AD”; [0024], describes the production of metabolite ratio (composites) graphs that provide visual generation of the composite measurements; 9[0031], the central processing circuit provides a quantification of the metabolite concentration ratio, which is considered to be a generation of the one or more composites (ratio of two metabolites)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metabolite processing and user interface system of Stefan and Rosenbloom to incorporate the determination of whether the composites satisfies a threshold condition with respect to a disease state and providing further processing of the composites as taught by Hancu because metabolite concentrations and metabolite concentration ratios may correlate more specifically with particular forms of neurodegenerative diseases. By selecting a particular concentration based on the comparison with disease state data, the specific metabolite ratio measured can provide greater accuracy and insight into the state of disease progression ([0020]). 
Primary reference Stefan further fails to teach:
That the one of the one or more composites is a current edited composite
However, the analogous art of Harris of a magnetic resonance spectroscopy method for overviewing brain metabolites within a tissue of interest (abstract) teaches:
That the one of the one or more composites is a current edited composite (pages 2-14 describe both commonly used methods for editing metabolites (which form the composites) as well as commonly edited metabolites used in magnetic resonance spectroscopy imaging as well as brain imaging)
t would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metabolite processing and user interface system of Stefan, Rosenbloom and Hancu to incorporate the use of a current edited composite as taught by Harris because often some metabolites are present at potentially detectable levels, but cannot be associated with any single resolved peak in the magnetic resonance data. By using an editing approach known as editing the spectrum, the metabolite can be edited to better separate the signals from stronger overlying signals of more concentrated molecules (Harris, page 2, Introduction).  
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Stefan, in view of Provencher. 
Regarding claim 10, primary reference Stefan teaches:
A system (3.2. Quantitation with QUEST, paragraph 1, “Quantitation of 1H in vivo signals obtained at short echo-time or HRMAS signals”; see also Abstract and Introduction), comprising: 
a terminal device (pages 1-2, Introduction and Plug-in platform, teach to a graphical user interface plug-in for the software package and are configured for user input to operate the system. This is configured to be obtaining of a user input from a terminal device (system operating the plug-in interface); figures 2-4 show the graphical user interface configured for user input) including: 
at least one storage device storing executable instructions (pages 1-2, Introduction and Plug-in platform, teach to a graphical user interface plug-in for the software package and are configured for user input to operate the system. This is configured from a storage device computing system (system operating the plug-in interface) as well as “memory has been optimized for processing of large MRSI/time-series data sets”; figures 2-4 show the graphical user interface configured for user input); and 
at least one processor, and a display, when executing the executable instructions, the at least one processor is configured to cause the system to perform operations (pages 1-2, Introduction and Plug-in platform, teach to a graphical user interface plug-in for the software package and are configured for user input to operate the system. This is configured to be obtaining of a user input from a display and computing interface (system operating the plug-in interface); figures 2-4 show the graphical user interface configured for user input) including: 
displaying, on the display, a user interface including a plurality of views, the plurality of views providing a plurality of metabolites and an operator for selection (page 5, col 1, paragraphs 2-3 describe a set of metabolites used for quantification of HRMAS signals; Figure 7, “users select from the list on the left the metabolites that will be included in the basis set”; 3.3. Magnetic resonance spectroscopic imaging (MRSI), “the GUI offers some more specific functionalities:… ratio maps” and “metabolic images of N-acetylaspartate (NAA), creatine (Cr), as well as the map of the concentration ratio NAA on Cr are displayed with quantitation results in a voxel selected in plaques”, see also figure 9 where these are considered to be the two metabolites; the metabolites involved in the ratio map (i.e. NAA and Cr) need to be part of the metabolite basis set formed in figure 7, since it is precisely the QUEST quantitation using that metabolite basis set which provides the concentrations of NAA and Cr; in figure 9, the ratio map window includes the operator (/) of A/Cr in the ratio map on the right side of the figure. This corresponds to the applicant’s description of an operator in paragraph [0063] of the specification); 
detecting, via the user surface, an input of the user for selecting at least two metabolites and one or more operators from the plurality of metabolites and the operator for selection (page 5, col 1, paragraphs 2-3 describe a set of metabolites used for quantification of HRMAS signals; Figure 7, “users select from the list on the left the metabolites that will be included in the basis set”; 3.3. Magnetic resonance spectroscopic imaging (MRSI), “the GUI offers some more specific functionalities:… ratio maps” and “metabolic images of N-acetylaspartate (NAA), creatine (Cr), as well as the map of the concentration ratio NAA on Cr are displayed with quantitation results in a voxel selected in plaques”, see also figure 9 where these are considered to be the two metabolites; the metabolites involved in the ratio map (i.e. NAA and Cr) need to be part of the metabolite basis set formed in figure 7, since it is precisely the QUEST quantitation using that metabolite basis set which provides the concentrations of NAA and Cr; in figure 9 the ratio map window includes the operator (/) of A/Cr in the ratio map on the right side of the figure of the three fused concentration overlay images in the bottom portion of the figure. This corresponds to the applicant’s description of an operator in paragraph [0063] of the specification); and 
transmitting, via the user interface, the input of user to a processor for generating one or more composites, wherein a composite of the one or more composites has an expression of the at least two metabolites and the one or more operators (page 5-7, including 3.2. Quantitation with QUEST and 3.3. Magnetic resonance spectroscopic imaging (MRSI) as well as figure 9 include the teaching of metabolic processing of the at least two metabolites of NAA and Cr, which are examined as a composite in the A/Cr composite ratio of figure 9. This teaches to the composites as described in paragraph [0063], wherein a composite includes a metabolite A and one another metabolite in a combined measurement. The (/) operator of the ratio calculation is considered to be the one or more operators as claimed; see also figures 2-8 for other views of the user interface configured for generating composite data).
Primary reference Stefan fails to teach:
a plurality of operators for selection
However, the analogous art of Provencher of an automatic quantitation of in vivo proton MR spectra software package (page 11, Preface and Overview) teaches:
a plurality of operators for selection (page 16, 2.1.1 Upper Part, this section describes addition (+) as one of the plurality of operators available for spectra concentration measurements of metabolites; page 17, 2.1.3 Prior Ratio Probabilities, the section describes both addition (+) and division/ratio (/) as a plurality of operators available for selection in the concentration measurements for metabolites; pages 109-110, 9.3.2 Output, this section includes operators for signal concentration measurements including the addition (+) operator, see “Lip16+Lip13”; page 119, 9.9.1.2 Concentration Ratios, with both a sum of metabolites and a ratio calculated, this section is considered to teach to both an additional (+) operator and a division/ratio operator (/)); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metabolite processing and user interface system of Stefan to incorporate the plurality of operators for selection as taught by Provencher because metabolites with varying spectra and signals generated utilizing magnetic resonance analysis are often difficult to resolve within the data. By using additional operators such as sums or ratios, higher quality data may be obtained about a sample and can provide more accurate results to a user (page 16, 2.1.1 Upper Part).
Regarding claim 11, the combined references of Stefan and Provencher teach all of the limitations of claim 10. Stefan further teaches:
wherein the at least processor is configured to cause the system to perform the operations includes: 
receiving, by the at least one processor, a spatial distribution image including a spatial distribution, or a change of the spatial distribution, of a concentration of at least one of the one or more composites from the at least one processor in a magnetic resonance anatomical image based on concentrations of the at least two metabolites and the one or more operators; (page 5-7, including 3.2. Quantitation with QUEST and 3.3. Magnetic resonance spectroscopic imaging (MRSI) (specifically page 7, col 2, paragraph 2) as well as figure 9 show the quantitative concentration ratios displayed on the generated set of three brain scan images in the lower portion of the figure. The ratio of A/Cr (on the right side of the figure of the 3 fused images shown in the display) provide the concentration measurements for the one or more composites of two metabolites, and provide a spatial distribution of the concentration within the object of a brain); and 
display, by the at least one processor, the spatial distribution image of the concentration of the at least one of the one or more composites on a display of the terminal device via the user interface (page 5-7, including 3.2. Quantitation with QUEST and 3.3. Magnetic resonance spectroscopic imaging (MRSI) (specifically page 7, col 2, paragraph 2) as well as figure 9 show the quantitative concentration ratios displayed on the generated set of three brain scan images in the lower portion of the figure. The ratio of A/Cr shown in the (on the right side of the figure of the 3 fused images shown in the display) provide the concentration measurements for the one or more composites of two metabolites, and provide a spatial distribution of the concentration within the object of a brain).

Response to Arguments
Applicant's arguments filed 6/15/2022 have been fully considered but they are not persuasive. Responses to each of the applicant’s arguments are detailed below. 
Regarding the applicant’s arguments directed to the rejections under 35 U.S.C. 101, the applicant provides arguments directed to the amended limitations of claims 1 and 12, but does not produce any additional arguments directed to the current limitations of independent claim 10. While independent claims 1 and 12 include mathematical processing used in the generation of a displayed spatial distribution image that can be considered to effect a particular treatment or prophylaxis for a disease or medical condition, independent claim 10 continues to be rejected under 101.
Regarding the applicant’s arguments on pages 23-26 of the remarks, the applicant argues that the Stefan references fails to disclose the features of the presently amended independent claims. The applicant argues that the functionalities in Stefan refer to processing MRI data and that the operators in claim 1 refer to generating a composite to be measured from the magnetic resonance data. As described in the citations above, the Stefan reference discloses that multiple metabolites are combined in a single measurement that uses a “/” operator to further study the “composite” that is formed by this combination of metabolites. The applicant does not provide any additional arguments that this expression fails to disclose this feature other than that the Stefan reference fails to teach to the independent claim. The following cited portions (page 5-7, including 3.2. Quantitation with QUEST and 3.3. Magnetic resonance spectroscopic imaging (MRSI) as well as figure 9 include the teaching of metabolic processing of the at least two metabolites of NAA and Cr, which are examined as a composite in the A/Cr composite ratio of figure 9 (on the right side of the figure of the 3 fused images shown in the display). This teaches to the composites as described in paragraph [0063], wherein a composite includes a metabolite A and one another metabolite in a combined measurement. The (/) operator of the ratio calculation is considered to be the one or more operators as claimed) of the Stefan reference provides teachings that fully disclose the limitation of “wherein a composite of the one or more composites has an expression of the at least two metabolites and the one or more operators”. Therefore the “A/Cr” forms a composite that fully teaches to this limitation and the applicant’s arguments directed to the prior art references are not persuasive. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793           

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791